  

Exhibit 10.5

 

SUSQUEHANNA BANCSHARES, INC.

2013 OMNIBUS EQUITY COMPENSATION PLAN

RESTRICTED STOCK SUMMARY OF GRANT

Susquehanna Bancshares, Inc., a Pennsylvania corporation (the “Company”),
pursuant to its 2013 Omnibus Equity Compensation Plan (the “Plan”), hereby
grants to the individual listed below (the “Participant”), this Restricted Stock
grant representing the number shares of common stock of the Company (“Company
Stock”) that may become vested as set forth below (the “Restricted Stock”).  The
shares of Restricted Stock are subject in all respects to the terms and
conditions set forth herein, in the Restricted Stock Grant Agreement attached
hereto as Exhibit A (the “Restricted Stock Grant Agreement”) and the Plan, each
of which is incorporated herein by reference and made part hereof.  Unless
otherwise defined herein, capitalized terms used in this Restricted Stock
Summary of Grant (the “Summary of Grant”) and the Restricted Stock Grant
Agreement will have the meanings set forth in the Plan. 

Participant:                                             [__]

Date of Grant:                                        [__]

Number of Shares of Company        

Stock:                                                      [__]

Vesting Schedule:                                  [Except as set forth herein,
the shares of Restricted Stock[are fully vested and nonforfeitable as of the
Date of Grant] [shall vest on the first, second and third anniversaries of the
Date of Grant] (each a “Vesting Date”), provided that the Participant continues
to be employed by, or provide service to, the Employer through the applicable
Vesting Date.]

Vesting Upon Change of Control:      [In the event a Change of Control occurs
while the Participant is employed by, or providing service to, the Employer, the
Restricted Stock shall accelerate and vest in full upon the Change of Control.]

 

 

 

--------------------------------------------------------------------------------

 

  

Participant Acceptance:       

By signing the acknowledgement below, the Participant agrees to be bound by the
terms and conditions of the Plan, the Restricted Stock Grant Agreement and this
Summary of Grant and accepts the Restricted Stock following the date of the
Company’s notification to the Participant of the grant of the Restricted Stock
(the “Notification Date”).  The Participant accepts as binding, conclusive and
final all decisions or interpretations of the Committee (as defined in the Plan)
upon any questions arising under the Plan, this Summary of Grant or the
Restricted Stock Grant Agreement. 

The Participant acknowledges delivery of the Plan and the Plan prospectus
together this with this Summary of Grant and the Restricted Stock Grant
Agreement.  Additional copies of the Plan and the Plan prospectus are available
at the intranet site at [__] or by contacting the Company’s Human Resources
Department at [__].   

                                                                                   
Agreed and accepted:

 

 

                                                                                   
                                                                       

                                                                                   
Participant 

 

 

                                                                                   
                                                                       

Date

 

 

 



 

 

--------------------------------------------------------------------------------

 

  

EXHIBIT A

SUSQUEHANNA BANCSHARES, INC.

RESTRICTED STOCK GRANT AGREEMENT

(Pursuant to the 2013 Omnibus Equity Compensation Plan)

This Restricted Stock Grant Agreement (this “Agreement”) is delivered by
Susquehanna Bancshares, Inc., a Pennsylvania corporation (the “Company”),
pursuant to the Summary of Grant delivered with this Agreement to the individual
named in the Summary of Grant (the “Participant”).  The Summary of Grant, which
specifies the Participant, the date as of which the grant is made (the “Date of
Grant”), the vesting schedule and other specific details of the grant is
incorporated herein by reference.

1.                  Grant of Restricted Stock.  Upon the terms and conditions
set forth in this Agreement and in the Company’s 2013 Omnibus Equity
Compensation Plan (the “Plan”), the Company hereby grants to the Participant the
shares of common stock of the Company (“Company Stock”), in the amount and on
the terms set forth in the Summary of Grant (the “Restricted Stock”). The
Participant hereby acknowledges the receipt of a copy of the official prospectus
for the Plan. Copies of the Plan and the official Plan prospectus are available
on the Company’s intranet site at [__] or by contacting the Company’s Human
Resources Department at [__].  This Agreement is made pursuant to Plan and is
subject in its entirety to all applicable provisions of the Plan.  Capitalized
terms used herein and not otherwise defined will have the meanings set forth in
the Plan.  The Participant agrees to be bound by all of the terms and conditions
of the Plan.

2.                  Vesting and Nonassignability of Restricted Stock.   

 

(a)                The  shares  of  Restricted  Stock  shall  become  vested, 
and  the  restrictions  described  in Sections 2(b)  and  2(c)  shall  lapse, 
upon  the  Participant's  satisfaction  of  the  requirements  of  the Vesting
Schedule  set  forth  in  the  Summary  of  Grant.   If  the  Vesting  Schedule 
set  forth  in  the Summary of  Grant  would  result in  the  Participant 
vesting  in  a  fractional  share  of  Restricted  Stock, the number  of 
shares  in  which  the  Participant  becomes  vested  shall  be rounded down 
to  the  nearest whole share  of  Restricted  Stock. 

(b)               Except  as  otherwise  provided  in  the  Summary  of  Grant, 
if  the  Participant  ceases  to  be employed by,  or  provide  service  to, 
the  Employer  for  any  reason before the  Restricted  Stock fully vests,  the 
shares  of  Restricted  Stock  that  are  not  then  vested  shall  be 
forfeited  and  must  be immediately returned  to  the  Company. 

(c)                During the period  before  the  shares  of  Restricted  Stock
vest (the  “Restriction  Period”), the non-vested  Restricted  Stock may not 
be  assigned,  transferred,  pledged  or  otherwise  disposed of by  the 
Participant.   Any  attempt to assign, transfer,  pledge  or  otherwise 
dispose  of  the  shares contrary to  the  provisions  hereof,  and  the levy of
any  execution,  attachment  or  similar  process upon the  shares,  shall be
null,  void  and  without  effect. 

3.                  Issuance of Certificates.   

(a)                Stock certificates representing the Restricted Stock may be
issued by the Company and held in escrow by the Company until the Restricted
Stock vests, or the Company may hold non‑certificated shares until the
Restricted Stock vests.  During the Restriction Period, the Participant shall
receive any cash dividends with respect to the shares of Restricted Stock, may
vote the shares of Restricted Stock and may

 

 

--------------------------------------------------------------------------------

 

  

participate in any distribution pursuant to a plan of dissolution or complete
liquidation of the Company.  In the event of a dividend or distribution payable
in stock or other property or a reclassification, split up or similar event
during the Restriction Period, the shares or other property issued or declared
with respect to the non-vested shares of Restricted Stock shall be subject to
the same terms and conditions relating to vesting as the shares to which they
relate.

(b)               When the Participant obtains a vested right to shares of
Restricted Stock, a certificate representing the vested shares shall be issued
to the Participant, free of the restrictions under Section 2 of this Agreement.

(c)                The obligation of the Company to deliver shares upon the
vesting of the Restricted Stock shall be subject to all applicable laws, rules,
and regulations and such approvals by governmental agencies as may be deemed
appropriately to comply with relevant securities laws and regulations.

4.                  Tax Consequences.   

(a)                The Participant acknowledges that the Company has not advised
the Participant regarding the Participant’s income tax liability in connection
with the grant or vesting of the Restricted Stock and the delivery of shares of
Company Stock in connection therewith.  The Participant has reviewed with the
Participant’s own tax advisors the federal, state, and local and tax
consequences of the grant and vesting of the Restricted Stock and the delivery
of shares of Company Stock in connection therewith as contemplated by this
Agreement.  The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  The
Participant understands that the Participant (and not the Company) will be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Agreement.

(b)               The  Participant  shall  be  required  to  pay  to  the 
Company,  or  make  other  arrangements satisfactory to  the Company to 
provide  for  the  payment  of,  any  federal,  state,  local  or  other  taxes
that the  Employer  is  required  to  withhold  with  respect  to  the  grant 
or vesting of  the  Restricted Stock.  To the extent applicable, the Committee
may provide that upon vesting the number of shares of Restricted Stock will be
reduced by a number of shares of Restricted Stock sufficient to satisfy the
amount of any federal, state or local income and employment taxes associated
with vesting of the Restricted Stock.  In no event will the amount of
withholding exceed the minimum applicable withholding tax rate for federal
(including FICA), state, local and other tax liabilities.

5.                  Recoupment Policy.  The Participant agrees that the
Participant will be subject to any compensation, clawback and recoupment
policies that may be applicable to the Participant, as in effect from time to
time and as approved by the Board of Directors, the Committee or a duly
authorized committee thereof, whether or not approved before or after the Date
of Grant.

6.                  Successors and Assigns.  Except to the extent otherwise
provided in this Agreement, the provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns. 
This Agreement may be assigned by the Company without the Participant’s consent.

7.                  Entire Agreement.  This Agreement contains the entire
agreement of the parties with respect to the Restricted Stock granted hereby and
may not be changed orally but only by an instrument in writing signed by the
party against whom enforcement of any change, modification or extension is
sought.

 

 

--------------------------------------------------------------------------------

 

  

8.                  Grant Subject to Plan Provisions. This grant is made
pursuant to the Plan, the terms of which are incorporated herein by reference,
and in all respects will be interpreted in accordance with the Plan.  This grant
is subject to interpretations, regulations and determinations concerning the
Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) rights and obligations with respect to withholding taxes, (b) the
registration, qualification or listing of the shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law.  The
Committee will have the authority to interpret and construe this grant pursuant
to the terms of the Plan, and its decisions will be conclusive as to any
questions arising hereunder.

9.                  No Employment or Other Rights.  This Agreement will not
confer upon the Participant any right to be retained in the employment or
service of the Company and will not interfere in any way with the right of the
Company to terminate the Participant’s employment or service at any time.  The
right of the Company to terminate at will the Participant’s employment or
service at any time for any reason is specifically reserved.

10.              Notice.  Any notice to the Company provided for in this
instrument will be addressed to the Company in care of the Corporate Secretary
and Counsel at the Company’s corporate headquarters, and any notice to the
Participant will be addressed to such Participant at the current address shown
on the payroll records of the Company, or to such other address as the
Participant may designate to the Company in writing.  Any notice will be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

11.              Applicable Law.  The validity, construction, interpretation and
effect of this Agreement will be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without giving effect to the
conflicts of laws provisions thereof.

12.              Application of Section 409A of the Code.  This Agreement is
intended to be exempt from section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

 

 

--------------------------------------------------------------------------------

 